      Case 1:19-cv-06462-MKV Document 46 Filed 12/02/20 Page 1 of 3

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
---------------------------------------------------------------X         DATE FILED: 12/2/2020
CRISTINA WINSOR,                                               )
                                                               )
                                    Plaintiff,                 )   JUDGMENT PURSUANT
                                                               )   TO RULE 68
         -against-                                             )
                                                               )   19 Civ. 6462 (MKV)
THE CITY OF NEW YORK, et al.,                                  )
                                                               )
                                                               )
                                    Defendants.                )
---------------------------------------------------------------X

        WHEREAS, Plaintiff commenced this action by filing a complaint on or about

July 12, 2019, alleging that Defendants City of New York, Officer Regina Vazquez, and

Officer Christopher Mulvey violated her rights under the federal constitution and state

law; and

        WHEREAS, Defendants have denied any and all liability arising out of the

plaintiff’s allegations; and

        WHEREAS, on September 28, 2020, pursuant to Rule 68 of the Federal Rules of

Civil Procedure, Defendants offered to allow Plaintiff to take judgment against the City

of New York for the Plaintiff’s federal claims; and

        WHEREAS, on October 9, 2020, Plaintiff accepted the Defendants’ Rule 68

Offer of Judgment;

        NOW, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                 1. Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Plaintiff

will take judgment against defendant City of New York in this action for the sum of

Twenty Thousand and One Dollars ($20,001.00), plus reasonable attorneys’ fees,

expenses and costs to the date of the offer for the Plaintiff’s federal claims.
     Case 1:19-cv-06462-MKV Document 46 Filed 12/02/20 Page 2 of 3




               2. This judgment shall be in full satisfaction of all federal and state law

claims or rights that Plaintiff may have to damages, or any other form of relief, arising

out of the alleged acts or omissions of Defendants or any official, employee, or agent,

either past or present, of the City of New York, or any agency thereof, in connection with

the facts and circumstances that are the subject of this action.

               3. This judgment shall not to be construed as an admission of liability by

Defendants or any official, employee, or agent of the City of New York, or any agency

thereof; nor is it an admission that Plaintiff has suffered any damages.

               4. In accepting the Defendants’ offer of judgment, Plaintiff releases and

discharges Defendants; their successors or assigns; and all past and present officials,

employees, representatives, and agents of the City of New York, or any agency thereof,

from any and all claims that were or could have been alleged by Plaintiff arising out of

the facts and circumstances that are the subject of this action.

               5. By accepting the offer of judgment, Plaintiff waived the Plaintiff’s

rights to any claim for interest on the amount of the judgment.

               6. By accepting the offer of judgment, Plaintiff agreed that the aforesaid

payment of Twenty Thousand and One Dollars ($20,001.00) within ninety (90) days of

the date of acceptance of the offer shall be a reasonable time for such payment, unless

Plaintiff received medical treatment in connection with the underlying claims in this case

for which Medicare has provided, or will provide, payment in full or in part. If Plaintiff is

a Medicare recipient who received medical treatment in connection with the claims in

this case, the ninety (90) day period for payment shall start to run from the date Plaintiff

submits to Counsel for Defendants a final demand letter from Medicare.




                                              2
     Case 1:19-cv-06462-MKV Document 46 Filed 12/02/20 Page 3 of 3




               7.     By acceptance of this Rule 68 Offer of Judgment, Plaintiff agrees

to resolve any claim that Medicare may have for reimbursement of conditional payments

it has made as secondary payer, and a Medicare Set-Aside Trust shall be created, if

required by 42 U.S.C. § 1395y(b) and 42 C.F.R. §§ 411.22 through 411.26. Plaintiff

further agrees to hold harmless defendants and all past and present officials, employees,

representatives and agents of the City of New York, or any agency thereof, regarding any

past and/or future Medicare payments, presently known or unknown, made in connection

with this matter.

Dated: New York, New York
       December 2, 2020
                                            ____________________________________
                                            HON. MARY KAY VYSKOCIL
                                            UNITED STATES DISTRICT JUDGE




                                           3
